Citation Nr: 0122863	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  00-10 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than January 25, 
1999, for a grant of entitlement to service connection for a 
low back disorder secondary to a service-connected cervical 
spine disorder.

2.  Entitlement to a temporary total rating (TTR) under the 
provisions of 38 C.F.R. § 4.30 for periods of convalescence 
following low back surgery in March 1994, December 1997, and 
June 1998, due a low back disorder service-connected on a 
secondary causal basis. 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran.


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1971 to 
September 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision in which 
the RO granted service connection for a low back disorder 
(characterized as postoperative and degenerative changes of 
the lumbar spine with radiculopathy) secondary to the 
veteran's service-connected cervical spine disorder, 
effective as of January 25, 1999, and denied a TTR pursuant 
to 38 C.F.R. § 4.30 (2000) for periods of convalescence.  The 
veteran filed a notice of disagreement in June 1999, 
contending that he was entitled to an earlier effective date 
for his service-connected low back disorder, as well as a 
total disability rating for periods of convalescence due to 
his low back disorder.  A statement of the case (SOC) was 
issued on the issue of a TTR in July 1999 and an SOC was 
issued on the issue of an earlier effective date in September 
1999.  In May 2000, the veteran submitted a substantive 
appeal, encompassing both issues, and requested a Board 
hearing at a local regional office.  In June 2001, a video 
conference hearing was held in Washington, D.C., before Iris 
S. Sherman, who is a member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102 (West 1991 & Supp. 2001).

Additional matters will be addressed in the REMAND section of 
the decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims of entitlement to an earlier effective 
date for a low back disorder secondary to a service-connected 
cervical spine disorder and for a TTR for convalescence due 
to surgical treatment of the aforementioned low back disorder 
has been obtained.

2.  A claim of service connection for a low back disorder 
secondary to a service-connected cervical spine disorder was 
submitted to the RO in January 25, 1999.  It is the only such 
claim of record.

3.  By rating action in April 1999, the RO granted service 
connection for a low back disorder secondary to service-
connected cervical spine disorder and assigned an effective 
date of January 25, 1999.

4.  The veteran's low back surgery in March 1994, December 
1997, and June 1998 was prior to the grant of secondary 
service -connection for a low back disorder.


CONCLUSIONS OF LAW

1.  An effective date prior to January 25, 1999, for the 
grant of service connection for a low back disorder secondary 
to service-connected cervical spine disorder is not 
warranted.  38 U.S.C.A. §§ 5100, 5101(a), 5102, 5103, 5103A, 
5107, 5110(a) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159 and 3.326), 38 C.F.R. §§ 3.1(p), 
3.151(a), 3.155, 3.157, 3.400 (2000).

2.  The requirements for a temporary total evaluation based 
on convalescence related to a secondary service-connected low 
back disorder have not been met.  38 U.S.C.A. § 5100, 5102, 
5103, 5103A, 5107 (West Supp. 2001); 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159 and 3.326), 38 C.F.R. §§ 3.310(a), 
4.30 (2000); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Effective Date for Secondary Service-Connected Low Back 
Disorder

Secondary service connection is awarded when a disability "is 
proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a).  Generally, the 
effective date of an award based on an original claim (for 
service connection) shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 
1991).  Accordingly, except as otherwise provided, the 
effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400 (2000) (emphasis added).

The undersigned notes further that 38 U.S.C.A. § 5101(a) 
mandates that a claim must be filed in order for any type of 
benefit to accrue or be paid.  Jones v. West, 136 F.3d 1296, 
1299 (Fed. Cir. 1998).  The mere presence of medical evidence 
in the record does not establish an intent on the part of the 
veteran to seek service connection for the claimed 
disability.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).  
While the Board must interpret the veteran's submissions 
broadly, the Board is not required to conjure up issues that 
were not raised by the veteran.  Id.  

The words "application" and "claim" are defined by 
regulations as "a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  
38 C.F.R. § 3.1(p) (2000).  Any communication or action that 
demonstrates an intent to apply for an identified benefit may 
be considered an informal claim.  38 C.F.R. § 3.155(a).  

Following a complete review of the claims folder, with 
respect to the issue of an earlier effective date for a 
secondary service -connected low back disorder, the Board 
finds that an effective date earlier than January 25, 1999, 
the date of the receipt of the veteran's secondary service-
connection claim, is not warranted.  The Board finds that the 
veteran had not filed a claim for a low back disorder on a 
secondary service-connection causal theory prior to January 
25, 1999.  The evidence of record does not reflect any 
communication to the RO demonstrating an intent to claim 
entitlement to service connection for a low back disorder 
secondary to a service-connected cervical spine disorder 
prior to January 25, 1999.  To the contrary, when asked 
during his June 2001 Board hearing whether he had ever filed 
a claim for secondary service connection prior to January 25, 
1999, the veteran answered, "I don't know what that means . 
. . I don't believe I ever brought it up."  Since there is 
no claim prior to January 25, 1999, there is no basis for the 
award at issue prior to that date. 

The Board acknowledges the veteran's assertion, in his May 
2000 substantive appeal, that he had filed a prior 1981 claim 
for service connection of a lumbar spine disorder due to an 
in-service injury.  The Board observes that any such claim 
was for direct service connection for his lower back 
disorder.  Issues of direct service connection and secondary 
service connection are individual and distinct.  See Harder 
v. Brown, 5 Vet. App. 183, 186 (1993) (a claim for secondary 
service connection for a right knee disorder treated as 
distinct and separate from a claim for direct service 
connection for a right knee disorder).  Therefore, a claim of 
direct service connection may not be construed as a claim for 
secondary service- connection.

TTR for Secondary Service-Connected Low Back Disorder

Pursuant to 38 C.F.R. § 4.30, a total disability (100%) 
rating for convalescence "will be assigned without regard to 
other provisions of the rating schedule" when treatment for a 
service-connected disability results in (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe postoperative residuals including 
"therapeutic immobilization of one major joint or more"; or 
(3) immobilization by cast, without surgery, of one major 
joint or more.  38 C.F.R. § 4.30(a).  Importantly, under the 
provisions of 38 C.F.R. § 4.30, a TTR may only be granted 
based on treatment of a service-connected disability.  Id.

In January 1999, the veteran submitted a claim of entitlement 
to service connection for a low back disorder resulting from 
his service-connected cervical spine disorder.  He also 
raised a claim for a TTR for convalescence for surgical 
treatment of the aforementioned low back disorder in 1994, 
1997, and 1998.  In April 1999, the RO granted the veteran's 
claim of secondary service connection for a low back 
disorder, effective January 25, 1999.

The evidence of record reveals that the veteran underwent 
surgery at the Shore Memorial Hospital in March 1994 for an 
L-4 to L-5 laminectomy; at the Carilion Roanoke Memorial 
Hospital in December 1997 for diskectomy of the lumbar spine; 
and, again, at the Carilion Roanoke Memorial Hospital in June 
1998 for L-4 to L-5 lumbar effusion.  The only other back 
surgery of record concerns cervical spine repair in-service.

The Board finds that a TTR for periods of convalescence due 
low back surgery in March 1994, December 1997, and June 1998, 
is not warranted.  In summary, the veteran was not 
convalescent due to treatment of a service-connected 
disability, as secondary service-connection was not yet 
granted for the disability for which he sought treatment.  As 
a matter of law, the veteran is not entitled to temporary 
total convalescence rating for his secondary service-
connected disability.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (in cases where the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).

Veterans Claims Assistance Act of 2000

The Board notes that during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (current 
version at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001)).  Implementing regulations have been published at 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.159 and 3.326).  These new criteria set 
forth requirements for providing a veteran notice of any 
information, including medical or lay evidence, necessary to 
substantiate his claim, and obtaining a medical opinion when 
the record contains insufficient medical evidence to make a 
decision on the claim.  See Veterans Claims Assistance Act, 
114 Stat. at 2096-98 (current version at 38 U.S.C.A. §§ 5103, 
5103A).  The Board finds that while the RO has not considered 
the veteran's claims of entitlement to an earlier effective 
date for secondary service-connected low back disorder and of 
entitlement to a TTR for low back surgeries (as discussed 
above) under the Veterans Claims Assistance Act of 2000, 
there is no prejudice to the appellant in making a final 
determination on these claims.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (Board may address merits of claim not 
developed by the RO if adequate statement of reasons and 
bases as to why the claimant is not prejudiced thereby is 
provided).  

The Board observes that the veteran was provided adequate 
notice by virtue of the July 1999 and September 1999 SOCs 
issued during the pendency of the appeal as to the evidence 
needed to substantiate his claims.  The veteran was 
specifically informed of the applicable regulations regarding 
the effective date of a compensation award, and that service 
connection was not in effect at the time of the alleged 
convalescence.  Moreover, as the disposition of the issues 
pertaining to effective date of secondary service-connection 
and TTR turn on a legal matters, as described above, rather 
than a points subject to factual development, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing burdens on VA with no benefit flowing to the 
claimant).


ORDER

Entitlement to an effective date earlier than January 25, 
1999 for a secondary service-connected low back disorder is 
denied.

Entitlement to a TTR under the provisions of 38 C.F.R. § 4.30 
based on convalescence related to a secondary service-
connected low back disorder is denied.


REMAND

Following a complete review of the claims folder, the Board 
finds that the veteran has raised particular claims not yet 
considered by the RO.  The Board deems that remanding the 
issues to the RO for development and adjudication is the 
appropriate action.  See Stuttman v. Brown, 5 Vet. App. 127, 
132 (1993) (Where Board review of all documents and oral 
testimony reasonably reveals that the veteran is seeking a 
particular benefit, the Board is required to adjudicate the 
issue of entitlement or, if appropriate, to remand the issue 
to the RO for development and adjudication of the issue.); 
Manlincon v. West, 12 Vet. App. 238, 241 (when no RO action 
taken on claim for which there is a valid NOD, the 
appropriate remedy is remand, not referral, of the issue to 
the RO for issuance of an SOC). 

New and Material Evidence

First, the Board construes that by statements in his March 
1999 letter to the RO, the veteran raised the issue of 
reopening his claim of entitlement to service connection for 
a low back disorder, on a direct basis, based on new and 
material evidence.  (Historically, the RO originally denied 
direct service connection for a low back disorder in June 
1981).  The veteran contended that low back pain "while in 
service . . . has culminated in three separate operations to 
the region L4-5."  The RO did not refer to nor adjudicate 
the informal claim in its subsequent April 1999 rating 
action.  The Board construes that the veteran's statements in 
June 1999 comprises a valid NOD as to the RO's failure to 
adjudicate his direct service connection claim.  38 U.S.C.A. 
§ 7261(a); Buckley v. West, 12 Vet. App. 76, 82 (1998) (NOD 
may include an expression of disagreement with an RO's 
failure to adjudicate the veteran's claim).  As such, the 
Board has jurisdiction over the claim, and hereby remands the 
claim for appropriate development and adjudication of whether 
new and material evidence has been submitted to reopen a 
claim for service connection for a low back disorder, on a 
direct basis.  See 38 C.F.R. § 3.156(a).

Clear and Unmistakable Error

Second, the Board notes that in statements during the June 
2001 hearing, the veteran raised the claim of entitlement to 
an effective date earlier than January 25, 1999, for his 
service-connected low back disorder (characterized as 
postoperative and degenerative changes of the lumbar spine 
with radiculopathy), based upon clear and unmistakable error 
(CUE) in the June 1981 denial of the same.  Specifically, the 
veteran and his representative contended that the veteran's 
service medical records demonstrate an in-service low back 
disorder.  Such issue is inextricably intertwined with the 
issue to reopen the claim of direct service connection for a 
low back disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).  A finding of CUE in the June 1981 RO decision 
would clearly have an impact on the veteran's claim to reopen 
the June 1981 decision based on new and material evidence.  
The issue of CUE must be first adjudicated by the RO prior to 
any review regarding whether new and material evidence has 
been submitted to reopen the veteran's claim for service 
connection for a low back disorder, on a direct basis, since 
a favorable decision on the raised CUE issue would have a 
direct bearing on the latter issue.  Harris v. Derwinski, 1 
Vet. App. at 183.



TTR

Third, the Board construes that by statements of June 1999 
the veteran also raised a claim of entitlement to a 
retroactive TTR under the provisions of 38 C.F.R. § 4.30 for 
periods of convalescence due to a low back disorder 
originating in service.  The veteran contended that there was 
a relationship between in-service complaints of a lumbar 
spine condition and his 1994, 1997, and 1998 surgeries of the 
lumbar spine.  Such TTR issue is closely related to the 
aforementioned new and material evidence and CUE issues, as 
the conclusion of whether direct service connection for a low 
back disorder is warranted is elemental to any award of a 
TTR.  The RO should first adjudicate the CUE issue, and then, 
if necessary, the new and material evidence issue, to be 
followed by the issue of whether the veteran is entitled to a 
retroactive TTR under the provisions of 38 C.F.R. § 4.30 for 
periods of convalescence due to a low back disorder.  Id.

Anticipated Development Pursuant to the Duty to Assist

The Board has reviewed the claims folder and anticipates 
certain assistance that must be rendered to comply with the 
Veterans Claims Assistance Act of 2000 (see discussion 
above).  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (current version at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001)).  
In this regard, the following physicians have been identified 
by the veteran, but corresponding treatment records 
associated with the claims folder are seemingly incomplete:  
B. Epstein, M.D., as identified as a treating physician in an 
insurance application dated in June 1994, and in a letter 
written by Dr. A. Glass in February 1994; and A. Glass, M.D., 
identified as the surgeon who performed a March 1994 lumbar 
laminectomy.  Furthermore, by letter dated June 1999, N. 
Harris, M.D., indicated that he was the veteran's current 
treating physician.  However, treatment records have not been 
obtained from the office of Dr. Harris for the period after 
October 1998.  Upon authorization, the RO should obtain all 
relevant private treatment records.  See 38 U.S.C.A. 
§ 5103A(b)(1).  Similarly, the evidence of record reveals 
that the veteran filed a disability claim with the CNA 
Insurance Company in 1994 for a low back disorder, and that 
he had an on-the-job injury in 1990.  Medical records used by 
the CNA Insurance Company and Workman's Compensation Liberty 
Mutual Company to determine the veteran's eligibility for 
disability benefits should be obtained.  Id.  Furthermore, 
the veteran reported outpatient care at the Denver VAMC 
emergency room in March or April 1981.  An attempt should be 
made to obtain these records.

The veteran reported that he was awarded Social Security 
disability benefits in March 1996.  The administrative 
decision is associated with the claims file.  The RO should 
make proper inquiry and request the underlying medical 
records used as a basis to grant Social Security disability 
benefits, as such records may be pertinent to the veteran's 
claim.  See U.S.C.A. § 5103A(c)(3); Lind v. Principi, 3 Vet. 
App. 493, 494 ("When . . . VA is put on notice . . . of the 
existence of SSA records, . . . VA must seek to obtain those 
records before proceeding with the appeal."); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992) (VA has a duty to 
attempt to secure all records of the SSA regarding the 
veteran's determination of unemployability for SSA purposes).  
The record also reveals that the State of New Jersey, 
Department of Labor and Industry, Division of Worker's 
Compensation, may have records relevant to the veteran's 
service connection claim.  Upon authorization, a copy of the 
veteran's file from the state worker's compensation 
commission should be obtained.  Id.; 38 U.S.C.A. 
§ 5103A(b)(1).  Finally, South Jersey Publishing Company has 
been identified as a former employer.  The employer should 
provide any medical records in its possession regarding the 
veteran's applications for disability benefits based on 
injuries sustained at work. 

The Board acknowledges VA examinations of record, dated in 
March and July 1999.  However, if new and material evidence 
is submitted, another VA examination should be provided to 
ensure a medical opinion based on a review of the veteran's 
complete medical and military history, to include any 
additional evidence obtained through requested development.  

The veteran is herein advised that, in keeping with VA's duty 
to assist, as announced in Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991), the purpose of any examination requested 
pursuant to this remand is to obtain information or evidence 
(or both) which may be dispositive of the appeal.  If the 
veteran fails to report for any scheduled examination, a 
decision shall be based on the evidence of record.  See 
38 C.F.R. § 3.655.

Accordingly, these claims are REMANDED to the RO for the 
following action:

1.  CUE Claim:  The RO should adjudicate 
the issue of whether there was clear and 
unmistakable error (CUE) in the June 1981 
rating decision which denied service 
connection for a low back disorder, on a 
direct basis.  In the event the decision 
regarding the CUE issue is unfavorable to 
the veteran, the RO should issue a 
Supplemental Statement of the Case (SSOC).  
The veteran and his representative are 
notified of the need to submit a 
substantive appeal to this issue if the 
Board is to adjudicate this claim.  

2.  New and Material Evidence Claim:  If 
the CUE decision is unfavorable to the 
veteran, the RO should adjudicate the 
issue of whether new and material evidence 
has been submitted to reopen the veteran's 
claim for service connection for a low 
back disorder, on a direct basis; and, if 
so, whether service connection is 
warranted.  The RO should comply with the 
duty to assist as set forth in the VCAA 
and implementing regulations.  The 
following development should be undertaken 
with regard to the new and material issue.  
However, the RO is advised that this list 
is not all inclusive, and that any 
additional development deemed warranted 
should be accomplished.

I.  The RO should contact the Social 
Security Administration (SSA) and 
request all medical and 
administrative records used by that 
agency with respect to the veteran's 
application for SSA disability 
benefits.  All attempts to secure 
these records must be documented, 
and any records received should be 
associated in the claims folder.

II.  The RO should advise the 
veteran of the new and material 
evidence needed to reopen his claim 
for direct service connection for a 
low back disorder, in particular, 
evidence demonstrating a 
relationship between any current low 
back disorder and his military 
service.  Evidence may include the 
names and/or addresses of medical 
treatment sources with dates of 
treatment, medical records not 
previously provided showing 
treatment of the claimed disability 
(including medical opinions as to 
etiology), employment physical 
examinations, insurance 
examinations, lay statements by 
witnesses, or personal testimony.

III.  All records identified and not 
previously acquired should be 
associated with the claims folder 
upon obtaining authorization, to 
include records from the offices of 
Dr. B. Epstein and Dr. A. Glass; the 
office of Dr. N. Harris for the 
period after October 1998; the CNA 
Insurance Company; Workman's 
Compensation Liberty Mutual Company; 
the State of New Jersey Dept. of 
Labor and Industry, Division of 
Worker's Compensation; the South 
Jersey Publishing Company, the 
veteran's former employer; the VAMC, 
Denver emergency room department 
concerning treatment in March 1981; 
and those medical providers who 
treated the veteran following his 
1990 on-the-job injury.  If any 
records requested are unavailable, 
or the search for such records 
otherwise yields negative results, 
that fact should be clearly 
documented in the veteran's claims 
folder, and the veteran and his 
representative so notified and given 
the opportunity to submit the 
evidence on their own.

IV.  In the event new and material 
evidence is not found by the RO to 
have been submitted, the RO should 
assure that the provisions of the 
VCAA and implementing regulations 
are complied with.  Thereafter, the 
veteran and his representative 
should be issued an SSOC.  The 
veteran and his representative are 
advised of the need to file a 
substantive appeal if the Board is 
to address this issue.

V.  In the event that the RO finds 
that the veteran has submitted new 
and material evidence to reopen his 
claim for direct service connection 
of a low back disorder, and all 
development above has been 
accomplished, the veteran should be 
afforded a VA orthopedic examination 
to determine the date of onset of 
his low back disorder and its 
relationship to service.  It is 
imperative that the physician who is 
designated to examine the veteran 
reviews the evidence in the claims 
folder, to include a complete copy 
of this REMAND.  All appropriate 
tests and studies should be 
conducted, and all clinical findings 
should be reported in detail.  Use 
by the examiner of the italicized 
standard of proof in formulating a 
response is requested.  The 
following should be addressed:

a.  The physician should render 
an opinion, as to whether it is 
at least as likely as not that 
any current low back disorder 
had its onset in or was 
otherwise related to an 
incident of military service.

b.  The physician should 
comment on the opinion of S. 
Tobias, M.D., dated in March 
1995.  Is it at least as likely 
as not that any current low 
back disorder is due to or the 
result of the December 1993 
accident?

c.  The physician should 
comment on the opinion of VA 
examiner dated in March 1999.  
Is it at least as likely as not 
that any current low back 
disorder is due to or the 
result of a service-connected 
cervical spine disorder?

3.  Service Connection for a Low Back 
Disability (This issue should be 
considered only if the RO finds that new 
and material evidence has been submitted 
to reopen the claim):  After completion of 
the foregoing, the RO should re-adjudicate 
the veteran's claim of entitlement to 
service connection for a low back 
disorder, on a direct basis.  This should 
include consideration of all pertinent 
legal authority, to include the provisions 
of 38 C.F.R. § 3.655 (as appropriate) and 
the recently amended/added statutory and 
regulatory provisions pertaining to VA's 
duty to notify and assist the veteran.  In 
the event the decision is unfavorable to 
the veteran, he and his representative 
should be provided with an appropriate 
SSOC.  This should include a discussion as 
to why the additional evidence submitted 
is new and material.  The veteran and his 
representative are advised that a 
substantive appeal subsequent to the RO's 
issuance of a SSOC is necessary if the 
Board is to address the matter.

4.  TTR Claim:  After the CUE claim and/or 
the new and material evidence issue have 
been fully adjudicated, the RO should 
adjudicate the issue of entitlement to a 
TTR under the provisions of 38 C.F.R. § 
4.30 for periods of convalescence (prior 
to January 25, 1999, the existing 
effective date for service connection) due 
to a low back disorder originating in-
service.  The RO must provide adequate 
reasons and bases for all of its 
determinations, citing all governing legal 
authority and precedent, and addressing 
all issues and concerns that are noted in 
this REMAND.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with an 
appropriate an appropriate SSOC.  A 
substantive appeal should be filed if the 
Board is to address this issue.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the United States Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.   



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals




 


